By the Court :
The facts in this case are not disputed. The contract is admitted, and the performance by the complainant as far as it is alleged in the bill. The only point of controversy is whether the defendant shall lose twenty-three dollars and sixty cents, part of the third *15installment, in consequence of the erroneous opinion of the magistrate, as to the kind of judgment or decree he was authorized to enter. It is evident, and in substance admitted by the complainant, that the third installment of one hundred dollars, was wholly unpaid when suit was commenced before the justice, and that judgment was rendered for a less sum than was due, in consequence of a belief that the justice had power to compel an assignment of a part of the notes. Although it is not in the power of this court to interfere with the judgment of the magistrate, yet it is in their power to require the complainant to do equity, as the only condition on which they will render him their aid. We can not shut our eyes on the fact, that the complainant is seeking an unjust advantage of the defendant, and that if the prayer of his bill should be granted, he will obtain the property at a less sum than he stipulated to pay. He may claim the ^advantage he has gained at law by refusing to assign the notes, or to pay more than the amount of the magistrate’s judgment, but while he does so we will leave him to his remedy at law. Before he has a right to ask equity he must do equity. He must come with clean hands, if he expects to obtain the aid of this court. As the case now stands, we are called on to decree him a title under such circumstances as must forever prevent the defendant from obtaining a part of the consideration. The complainant does not pretend that the sum for which the magistrate directed notes to be assigned has been paid, and he still persists in his refusal to pay it. We have no alternative, therefore, but to dismiss his bill.

Note bx the Editor. — When chancery will enforce specific performance, see i. 124; ii. 221, 341; iii. 335; v. 204, 425; vi. 383; vii. 84, part 2; viii. 198; x. 215; xii. 355; xvii. 27. "When not, i. 14, 429; ii. 383; vi. 528; vii. 73, part 2, 90, part 2; viii. 198; ix. 189; x. 305, 382; xi. 109; xii. 1, 193; xiii, 552'; xiv. 547.